IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DELROY CAMPBELL,

              Appellant,

 v.                                                      Case No. 5D14-4425

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 4, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Heather Pinder Rodriguez, Judge

Delroy Campbell, Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.



PALMER, J.

       Delroy Campbell (defendant) appeals the final order entered by the trial court

denying his motion seeking post-conviction relief. See Fla. R. Crim. P. 3.850. As to the

claims denied after an evidentiary hearing, we affirm. As to the claims summarily denied,

we reverse claims 1(a), 3, 4, and 7, and remand for the trial court to either provide record

attachments which support summary denial or to conduct an evidentiary hearing. See
Burgos v. State, 181 So. 3d 572 (Fla. 5th DCA 2015); Fla. R. Crim. P. 3.850(f)(5) (“If the

denial is based on the records in the case, a copy of that portion of the files and records

that conclusively shows that the defendant is entitled to no relief shall be attached to the

final order.”). Although the trial court referenced documents in support of the denial of

these claims, it failed to attach any documents to its final order. As for the remaining

claims summarily denied, we affirm.

       AFFIRMED in part; REVERSED in part; and REMANDED.



LAWSON, C.J. and BERGER, JJ., concur.




                                             2